Title: Bill for Benjamin Franklin Bache’s Schooling, 15 April 1779
From: Le Coeur, ——
To: Franklin, Benjamin


a Passy Le quinze avril 1779.
Monsieur franklin doit pour la Pension de Mr. son petit fils


Les deux quartiers et plusrs. jours de Pension ce qu fait au total
270



  Six mois de Mtre. de Dessein
  108



  6 mois de danse
  72



  6 paires de Souliers
  27



  Les Semaines
  31
  12


  Lait pour les dejeuner
  29
  15


  6 mois de Perruquier
  12



  Les Etrennes des Sous Mtres et domestiques
  24



  une Culotte de peau grise et façon
  7




  une Culotte de Soye noire du 14 fevrier 1779
  16
  15


  deux paires de bas de cotton de
  5
  20


  Total
  603
  l.t. 7 s.


J’ai reçu de Monsieur franklin Le montant du présent Mémoire dont je quitte Mondit Sieur pour solde de compte
Le Coeur
 
Endorsed by Franklin: Pd. by an Order on Grand / Schoolmaster Le Coeur’s Receipt. Benny
